Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
FINAL ACTION
Amendment, received 5/6/2022, has been entered. 
Claims 1-12, 14, 16-17 and 19-23 are presented for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (CN102623599, pub date 2012-08-01, provided with English translation on IDS received 10/5/2020), hereafter referred to as Li. 

As to claim 1, Li discloses a heterostructure (fig 8, page 4) comprising:
a group III nitride active region (fig 8, region 12) including at least one quantum well and at least one barrier (region 12, page 5); 
a group III nitride p-type contact layer (fig 8, layer 15) having a p-type doping (page 6), the p-type contact layer (15) located on a first side of the active region (top side of region 12); and 
a group III nitride electron blocking layer (layer 13) located between the active region (12) and the p-type contact layer (15), wherein the electron blocking layer (13) includes a plurality of sublayers (pages 6-7), and wherein a difference in aluminum alloy composition of two immediately adjacent sublayers is at least 0.5% (page 6 teaches a difference of 25% for the first two adjacent sublayers), and wherein at least one portion of the plurality of sublayers form a staircase compositional grading (fig 2 and page 6, specifically, the portion may include only the first step 501 and first step 502; first step 501 followed by first step of 502 followed by second step of 501) such that an aluminum alloy composition of each sublayer in the at least one portion only increases or only decreases with respect to an aluminum alloy composition of an immediately adjacent preceding sublayer throughout the at least one portion (fig 2, each sublayer only increases or only decreases with respect to the preceding sublayer throughout the one portion). 

As to claim 2, Li discloses the heterostructure of claim 1, 
wherein a thickness of each sublayer in the plurality of sublayers is in a range between approximately 0.5 nanometers and approximately 50 nanometers (page 6).

As to claim 4, Li discloses the heterostructure of claim 1, 
wherein the at least one portion of the plurality of sublayers includes an increasing staircase compositional grading in a direction away from the active region (fig 5, page 5 and pages 8-9), wherein the compositional grading increases from an aluminum alloy composition of the active region at an interface between the active region and the electron blocking layer to a peak aluminum alloy composition located in a central portion of the electron blocking layer (fig 5 shows the peak at a central portion; page 5 teaches the Al composition of active region 12 and pages 8-9 teach the Al composition of the electron blocking layer).

Claim(s) 6-9 and 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Northrup et al. (US Pub. No. 2014/0231745 A1), hereafter referred to as Northrup. 

As to claim 6, Northrup discloses a heterostructure (fig 1 fig 26; [0039]; [0033]) comprising:
a group III nitride active region (fig 1, region 105; [0039]) including at least one quantum well and at least one barrier ([0043]); 
a group III nitride p-type layer (p contact layer 122) having a p-type doping ([0039]), the p-type layer (122) located on a first side (top) of the active region (105); and 
a group III nitride electron blocking layer (125) located between the active region (105) and the p-type layer (122), wherein the electron blocking layer (125) includes a plurality of sublayers (fig 26 and [0089]), and wherein the plurality of sublayers form a superlattice in which the plurality of sublayers alternate between a sublayer with relatively high aluminum composition and a sublayer with relatively low aluminum composition (fig 26 and [0089]); and 
a group III nitride p-type interlayer (fig 1, superlattice 121 described as region of SPSL 2630 shown in fig 26) located between the electron blocking layer (125) and the p-type layer (122), wherein at least a portion of the p-type interlayer (121) includes a region of constant aluminum alloy ([0089] interlayer includes SPSL with x=0.74) composition that is higher than an aluminum alloy composition of the p-type layer (122; [0069]) and lower than a peak aluminum alloy composition in the electron blocking layer ([0089] peak of blocking x=0.87). 

As to claim 7, Northrup discloses the heterostructure of claim 6, 
wherein an aluminum molar fraction for the sublayers including the relatively low aluminum composition is in a range between 0 and 0.6 ([0089]; first two sub-layers of region 2630 are with x.sub.low = 0.44 are considered to be the sublayers).

As to claim 8, Northrup discloses the heterostructure of claim 6, 
wherein an aluminum molar fraction for the sublayers including the relatively high aluminum composition is in a range between 0.1 to 1 ([0089]).

As to claim 9, Northrup discloses the heterostructure of claim 6, 
wherein a difference in aluminum alloy composition of two immediately adjacent sublayers is at least 0.5% ([0089]).

As to claim 14, Northrup discloses the heterostructure of claim 6, 
wherein the p-type interlayer includes at least two sub regions with two grading profiles (fig 13 and [0069]) wherein one grading profile is linear ([0069]) and further teaches that a grading profile of interlayer may be constant ([0045]). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Northrup.

As to claim 3, Li discloses the heterostructure of claim 1, 
wherein the at least one portion of the plurality of sublayers includes a decreasing staircase (fig 3) compositional grading in a direction toward the p-type contact layer (15). 
Li does not disclose the composition of the contact layer. 
Nonetheless, Northrup discloses that an aluminum alloy composition of the p-type contact layer (layer 122; [0068]-[0070]) decreases toward a p-contact layer (fig 1, p-contact of GaN). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to make the composition of the contact layer of Li with a low aluminum alloy composition as taught by Northrup since this will allow for decreasing the electrical resistance of the device from the p-contact to the electron blocking layer. 

As to claim 5, Li discloses the heterostructure of claim 1, 
further comprising a group III nitride p-type interlayer (fig 8, layer 14, page 6) located between the electron blocking layer (13) and the p-type contact layer (15). 
Li does not disclose the aluminum alloy composition of the interlayer. 
Nonetheless, Northrup discloses wherein at least a portion of a p-type interlayer includes a region of constant aluminum alloy composition ([0045]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the p-type interlayer of Li with a constant aluminum alloy composition as taught by Northrup since this design choice will simplify the manufacture of the semiconductor device while maintaining good electrical contact and transparency of the contact layers. 

Claims 10, 16, 17, 19, 20, 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Northrup in view of Ye et al. (CN-102931306, pub. 2013-02-13), hereafter referred to as Ye.

As to claim 10, Northrup discloses the heterostructure of claim 6. 
Northrup does not disclose wherein a thickness of the sublayers including the relatively high aluminum composition increases from an outer portion of the electron blocking layer to a central portion of the electron blocking layer.
Nonetheless, Ye discloses an electron blocking layer with a superlattice structure where the sublayers including relative high aluminum composition increases from an outer portion of the electron blocking layer to a central portion of the electron blocking layer (fig 5 and [0043]-[0050]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the sublayers of the electron blocking layer superlattice of Northrup with the varying thicknesses taught by Ye since this can further reduce the stress and easily inject holes into the active region. 

As to claim 16, Northrup discloses a heterostructure (fig 1 fig 26; [0039]; [0033]) comprising: 
a group III nitride active region (105) including at least one quantum well and at least one barrier ([0043]); 
a group III nitride n-type layer (110) having an n-type doping ([0039]), the n-type layer (110) located on a first side (bottom) of the active region (105); 
a group III nitride p-type layer (122) having a p-type doping ([0039]), the p-type layer (122) located on a second side (top) of the active region (105); and 
a group III nitride electron blocking layer (125) located between the active region (105) and the p-type layer (122), wherein the electron blocking layer (125) includes a plurality of sublayers forming a superlattice ([0089]) in which the plurality of sublayers alternate between a sublayer with relatively high aluminum composition and a sublayer with relatively low aluminum composition ([0089]); and 
a group III nitride p-type interlayer (121) located between the electron blocking layer (125) and the p-type layer (122), wherein at least a portion of the p-type interlayer (121) includes a region of constant aluminum alloy composition that is higher than an aluminum alloy composition of the p-type layer and lower than a peak aluminum alloy composition in the electron blocking layer ([0089]).
Northrup does not disclose wherein a thickness of each of the sublayers including the relatively58SETI-0118-CIP2-US3 high aluminum composition increases from an outer portion of the electron blocking layer to a central portion of the electron blocking layer. 
Nonetheless, Ye discloses wherein a thickness of each sublayer including a relatively high aluminum composition increases from an outer portion of an electron blocking layer to a central portion of the electron blocking layer (fig 5 and [0043]-[0050]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the sublayers of the electron blocking layer superlattice of Northrup with the varying thicknesses taught by Ye since this can further reduce the stress and easily inject holes into the active region. 

As to claim 17, Northrup in view of Ye disclose the heterostructure of claim 16. 
Northrup further discloses wherein a thickness of each of the sublayers including the relatively low aluminum composition remains substantially constant across the electron blocking layer ([0089]).

As to claim 19, Northrup in view of Ye disclose the heterostructure of claim 16. 
Northrup further discloses wherein the p-type interlayer includes at least two sub regions with two grading profiles (fig 13 and [0069]) wherein one grading profile is linear ([0069]) and further teaches that a grading profile of interlayer may be constant ([0045]). 

As to claim 20, Northrup in view of Ye disclose the heterostructure of claim 16. 
Northrup further discloses wherein a difference in aluminum alloy composition of two immediately adjacent sublayers is at least 0.5% ([0089]).

As to claim 22, Northrup in view of Ye disclose the heterostructure of claim 16, 
Northrup further discloses wherein an aluminum molar fraction for the sublayers including the relatively low aluminum composition is in a range between 0 and 0.6 ([0089]). 

As to claim 23, Northrup in view of Ye disclose the heterostructure of claim 16, 
Northrup further discloses wherein an aluminum molar fraction for the sublayers including the relatively high aluminum composition is in a range between 0.1 to 1 ([0089]). 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Northrup in view of Li.

As to claim 11, Northrup discloses the heterostructure of claim 6, 
Northrup does not disclose wherein an aluminum molar fraction of the sublayers including the relatively high aluminum composition increases from an outer portion of the electron blocking layer to a central portion of the electron blocking layer.
Nonetheless, Li discloses wherein an aluminum molar fraction of the sublayers including the relatively high aluminum composition increases from an outer portion of the electron blocking layer to a central portion of the electron blocking layer (fig 5, layer 502 increases from outer portion to central portion).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to increase the aluminum molar fraction of the sublayers of Northrup as taught by Li since this will improve the optimization efficiency of heterojunction.  

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Northrup, Li and further in view of Ye.

As to claim 12, Northrup in view of Li discloses the heterostructure of claim 11, 
Northrup in view of Li does not disclose wherein an aluminum molar fraction of the sublayers including the relatively low aluminum composition remains substantially constant across the electron blocking layer.
Nonetheless, Ye discloses an electron blocking layer comprising a super lattice wherein the aluminum molar fraction of the sublayers including the relative high aluminum composition increases and then decreases while the layers with the relatively low aluminum composition remains substantially constant across the electron blocking layer (fig 5 [0043]-[0050]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the relatively low aluminum composition layers of Northrup in view of Li with a constant composition across the blocking layer as taught by Ye since this will allow for the gradual reduction in barrier height, reduce stress and improve luminous efficiency. 

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Northrup, Ye and further in view of Li.

As to claim 21, Northrup in view of Ye disclose the heterostructure of claim 16, 
Northrup in view of Ye do not disclose wherein an aluminum molar fraction of the sublayers including the relatively high aluminum composition increases from an outer portion of the electron blocking layer to the central portion of the electron blocking layer. 
Nonetheless, Li discloses wherein an aluminum molar fraction of the sublayers including the relatively high aluminum composition increases from an outer portion of the electron blocking layer to a central portion of the electron blocking layer (fig 5, layer 502 increases from outer portion to central portion).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to increase the aluminum molar fraction of the sublayers of Northrup in view of Ye as taught by Li since this will improve the optimization efficiency of heterojunction.  

Response to Arguments
Applicant's arguments filed 5/6/2022 have been fully considered but they are not persuasive.
Applicant argued that the Li reference fails to disclose wherein at least one portion of the plurality of sublayers form a staircase compositional grading such that an aluminum alloy composition of each sublayer in the at least one portion only increases or only decreases with respect to an aluminum alloy composition of an immediately adjacent preceding sublayer throughout the at least one portion. 
Examiner disagrees because Li’s thin layers 501 and 502 do show that throughout the blocking layer each sublayer either increases or decreases with respect to an aluminum alloy composition of an immediately adjacent preceding sublayer, additionally, the at least one portion may include only a portion of the steps in the step profile. 
Applicant’s arguments with respect to claim(s) 1-12, 14, 16-17 and 19-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Pertinent Art
US 2014/0231745 and US 2009/0008648 are pertinent prior art references.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN M CAMPBELL whose telephone number is (571)270-3830.  The examiner can normally be reached on MWFS: 7:30-6pm Thurs 1-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Purvis, Sue can be reached on (571)272-1236236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        5/18/2022